DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s after final amendment filed on January 21, 2022 in which claims 1, 4-12 and 14-20 are presented for examination; of which, claims 1, 3, 11, 12, 14, 19 and 20 were amended; claims 2 and 13 were canceled.

Allowable Subject Matter
Claims 1, 3-12 and 14-20 now renumbered 1-18 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present disclosure relates to computer technologies. Particularly, relates to a method and a device for processing information. The closest prior art of record, Steinbach et al. US Publication No. 2019/0387031 and Dao et al. US Publication No. 2019/0254118, failed to show “in response to an operation of selecting a hosted application of a hast application by a user, determining the hosted application selected by the user, sending to server, addition indication information for indicating the server to add the selected hosted application to a hosted application set of a target chat session of the host application, so that the server adds the selected hosted application to the hosted application set of the target chat session, in response to detecting an operation of triggering the hosted application in the hosted application set of the target chat session by the user in the target chat session through an interface of the target chat session, generating a chat message based on identification information of the triggered hosted application; sending the generated chat message to the server, so that the server sends the chat message to at least one user in the target chat session, wherein the chat message is operable to be triggered to initiate the triggered hosted application, and wherein the hosted application runs with dependence on the host application; and displaying the chat message on the interface of the target chat session”. These claimed features being present in the independent claims 1, 12, 20 and in conjunction with all the other limitations render claims 1, 12 and 20 allowable over the prior art of record.

As per claims 3-11 and 14-19, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 12 and 20. Therefore, they are allowable for the same reason set forth in paragraph above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 26, 2022